226 Ga. 719 (1970)
177 S.E.2d 241
ADAMSON et al.
v.
ADAMSON.
25950.
Supreme Court of Georgia.
Argued July 15, 1970.
Decided September 10, 1970.
Rehearing Denied September 24, 1970.
Charles J. Driebe, George P. Dillard, for appellants.
Robert Carpenter, LeRoy C. Hobbs, for appellee.
UNDERCOFLER, Justice.
On March 24, 1970, the propounders of a will filed a motion for summary judgment which was denied by the trial court but certified for immediate review. On April 6, 1970, the propounders filed a "motion for reconsideration" of the order of March 24, 1970. On May 1, 1970, the "motion for reconsideration" was overruled by the trial court and the court also certified the question for immediate review. A notice of appeal was filed on May 22, 1970.
The order of March 24, 1970, denying a summary judgment was an appealable order when certified by the trial court for immediate review under Paragraph 56 (h) of the Civil Practice Act (Ga. L. 1966, pp. 609, 660; Code Ann. § 81A-156 and Sec. 1, Par. 4 of the Act approved April 8, 1968 (Ga. L. 1968, pp. 1072, 1073), amending Section 1 (a) of the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18, as amended; Code Ann. § 6-701).
Section 5 of the Appellate Practice Act (Ga. L. 1965, pp. 18, 21, as amended; Code Ann. § 6-803) provides in material part as follows: "A notice of appeal shall be filed within 30 days after entry of the appealable decision or judgment complained of . . . but when a motion for new trial, or a motion in arrest of judgment, or a motion for judgment notwithstanding the verdict has been filed, the notice shall be filed within 30 days after the entry of the order granting, overruling, or otherwise finally disposing of the motion."
The instant appeal is not timely since a "motion for reconsideration" of an order denying summary judgment is not included among those motions enumerated in Code Ann. § 6-803, supra, which automatically extend the filing date for a notice of appeal. It follows that the notice of appeal filed on May *720 22, 1970, from the judgment of the court of May 1, 1970, denying the "motion for reconsideration" of the judgment of March 24, 1970, is not timely. Compare Wilson v. McQueen, 224 Ga. 420 (162 SE2d 313); Williams v. Keebler, 222 Ga. 437 (150 SE2d 674); George v. Lee, 118 Ga. App. 302 (1) (163 SE2d 262).
Appeal dismissed. All the Justices concur.